DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 and 4-24 are pending of which claims 1, 13 and 17 are in independent form.  Claims 1-2 and 4-24 are rejected under 35 U.S.C. 103.  

Response to Arguments and Amendments
The claim amendments and arguments filed on 08 October 2021 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered along with the Examiner interview conducted on 08 October 2021.  On pages 15-16 of the remarks filed on 07 September 2021, referenced in the RCE, Applicant’s representative appears to argue the newly amended independent claim limitation reciting, a portion of the second version of the content item being stored in a block server of the content management system and the one or more differences between the content of the first version and the second version of the content item being stored in a metadata server of the content management system and specifically, the Houston reference fails to teach one or more differences between the content of the first version and the second version of the content item and the differences between the content being stored in a metadata server.
Examiner reviewed the previously cited references and conducted an updated prior art search in light of the claim amendments and arguments and applied a new reference to address the claims as amended detailed in the rejection provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 11, 13, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. U.S. Pub. No. 2007/0016650 (hereinafter “Gilbert) in view of Velasco U.S. Pub. No. 2013/0018873 (hereinafter “Velasco”) in further view of Baltus et al. U.S. Pub. No. 2005/0138540 (hereinafter “Baltus”).
Regarding independent claim 1, Gilbert discloses:
receiving a communication from a content management system that there is a second version of a content item at the content management system that has replaced a first version of the content item (Gilbert at paragraph [0012] discloses a system for collaborative authorship of content for a distributed delivery system and Gilbert at paragraph [0036] discloses a server that stores content from multiple authors and includes a synchronization module that detects changes in content items developed by authors and if a change in content items is detected, the system sends a message to other authors notifying them of the changed content.  Examiner is of the position that a system for collaborative authorship [i.e., content management system] which notifys other authors of a change to a content item [i.e., the change to a content item representing first and second versions of a content item] as disclosed in Gilbert in the above cited sections reads on receiving a communication that there is a second version of a content item that replaced a first version of the content item.)

after receiving the communication from the content management system that there is the second version of the content item at the content management system, presenting, by a client application on a client device, a notification including information indicating that the second version has replaced the first version in the content management system and a selectable interface element … (Gilbert at paragraph [0012] discloses client computer systems [i.e., client application on a client device] comprises a display and a messaging module configured to send and receive event messages or synchronization messages [i.e., presenting…a notification…indicating that the second version has replaced the first version] to and from the server, and a user interface module configured to update the display in accordance with events.  Additionally, Gilbert at paragraph [0071] discloses the user interface module is configured to receive the author's content-related inputs [i.e., selectable interface element] and displaying the activities of the author and other authors using the system.  Lastly, Gilbert at paragraph [0037] discloses the system permits authors to synchronize with the most current version of content items via selecting user selection of implementing a “diff” procedure.  With respect to the claim limitation specifying the timing, specifically after receiving the communication from the content management system that there is the second version…Gilbert at paragraph [0100] discloses displaying an out of sync indicator before an author selects which content items to synchronize.)

While Gilbert at Figure 21 Labels 275 discloses presenting a notification that includes a selectable element for requesting a presentation of differences and Label 276 the text message pane that, as illustrated in Gilbert at paragraph [0087], can include metadata describing the changes, Gilbert does not explicitly disclose, with emphasis added by Examiner:
a selectable interface element for requesting presentation of one or more differences between the content of the first version and the second version of the content item. 
However, Velasco at paragraph [0013] teaches storing metadata separately from content and Velasco at paragraph [0026] teaches a user selectable GUI for displaying content percent differences between different content item versions as metadata.
Both the Gilbert reference and the Velasco reference, in the sections cited by the Examiner, are in the field of endeavor of distributed collaborative synchronization of content versions and storing of said content.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the storing of versions of content items, metadata and difference data on a server as disclosed in Gilbert with the presenting differences between the content of versions of a content item as taught in Velasco to facilitate in allowing a user to track changes made between different versions of a content item (See Velasco at paragraphs [0012]-[0013).

While Gilbert at paragraph [0007] discloses storing content on one or more servers, Gilbert does not disclose:
a portion of the second version of the content item being stored in a block server of the content management system and the one or more differences between the content of the first version and the second version of the content item being stored in a metadata server of the content management system.
However, Velasco at paragraphs [0013]-[0014] teaches a system for storing metadata and content separately, comprising a plurality of servers for storing data and Velasco at paragraphs [0017] and [0019] teaches storing data in blocks.  Examiner is of the position that it would have been obvious to one of ordinary skill in the art to store either of the content or the metadata in blocks in one of the plurality of servers taught.
Both the Gilbert reference and the Velasco reference, in the sections cited by the Examiner, are in the field of endeavor of distributed collaborative synchronization of content versions and storing of said content.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the storing of versions of content items, metadata and difference data on a server as disclosed in Gilbert with the storing of metadata versions separately from content versions as taught in Velasco to facilitate in allowing a user to track changes made between different versions of a content item as well as differences in version metadata to identify relevant versions of a content item(See Velasco at paragraphs [0007] and [0012).

While Gilbert at paragraph [0053] discloses a plurality of content item formats including video files, power point presentations and word documents, Gilbert at paragraph [0072] discloses a user interface module presenting information in a variety of different ways, such as by a pop-up window message, an email message, etc. [i.e., non-native content viewers as it relates to word and power point documents], and Velasco teaches differences in content and a metadata server, Further, with respect to the claim limitations reciting a metadata server as illustrated above, Gilbert as modified with Velasco does not disclose:
presenting, in response to receiving a selection of the selectable interface element for requesting presentation of the one or more differences between the content of the first version and the second version of the content item, a preview of a comparison of the first version and the second version in a non-native application content viewer interface associated with the notification, the comparison identifying the one or more differences between the first version and the second version that are stored in the metadata server of the content management system 
However, Baltus teaches a method for synchronizing versions of a document including determining and rendering differences between document versions (See Baltus at paragraph [0020]).  Further, Baltus at paragraph [0043] teaches generating a representation of the difference or delta between two versions of a document including additions, changes and or deletions made to a document, and Baltus at paragraph [0044] teaches examples of how those differences are illustrated in the representation such as strike through and underlining.  Lastly, Baltus at paragraphs [0045] - [0046] teaches generating and rendering the representation of the differences using a word processor program.  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the presenting of changes made to an out of sync content item as disclosed in Gilbert, with the generation and presentation of a delta representation between two documents, including additions changes and deletions between the document versions taught in Baltus to facilitate in drawing a user’s attention to changes made in a known document (See Baltus at paragraph [0004]).

Regarding dependent claim 2, all of the particulars of claim 1 are addressed above.  While Gilbert at Figure 21 Labels 275 discloses presenting a notification that includes a selectable element for requesting a presentation of differences and Label 276 the text message pane that, as illustrated in Gilbert at paragraph [0087], can include metadata describing the changes, Gilbert does not explicitly disclose:
receiving a total quantity of at least one edit type among the one or more differences; and
displaying the total quantity within the notification.
However, Velasco at paragraph [0023] teaches a total quantity of an edit type among the one or more differences and Velasco at paragraph [0012] discloses displaying said information.

Regarding dependent claim 4, all of the particulars of claim 1 are addressed above.  Additionally, Gilbert discloses:
wherein the non-native content viewer interface is not a default application for opening a file type associated with the content item (Gilbert at paragraph [0072] discloses presenting information related to the change in a content item, as seen in Gilbert at paragraph [0053] content items may include word and power point documents, via a text messaging pane or email.  Examiner is of the position that the text messaging pane or email application are not default applications used for opening word or power point documents.)

Regarding dependent claim 11, all of the particulars of claim 1 are addressed above.  Additionally, Gilbert discloses:
presenting a version history of the content item that includes at least first metadata associated with the first version and second metadata associated with the second version (Gilbert at paragraph [0083] and Fig. 4, label 54, discloses a receiving out of sync indicators and in an alternative embodiment, the indictors are replaced with a text message informing the user that a change has been made and the content versions are out of sync.  Additionally, Velasco at paragraphs [0012]-[0013] teaches storing versions of metadata separately but corresponding to versions of content.)

receiving at least one of a sorting criterion or a filtering criterion; and sorting or filtering the version history based on at least one of the sorting criterion or the filtering criterion, wherein at least one of the sorting criterion or the filtering criterion is based on a metadata value associated with the one or more differences (Velasco at paragraph [0012] teaches filtering versions of content based on metadata version attributes.) 

Regarding independent claim 13, while independent claim 13, a device claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 13 is rejected under the same rationale as claim 1.  Additionally, Gilbert discloses: one or more processors; memory including instructions… (See Gilbert at [0050], [0056] and [0060]).  

Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  Additionally, Gilbert as modified with Velasco and Baltus discloses:
acquiring, from the content management system by the client application, the one or more differences between the first version and the second version of the content item, wherein the one or more differences are included in metadata associated with the content item (Velasco at paragraphs [0012]-[0013] teaches differences between version of a content item being reflected in the versions of metadata corresponding to each version of the content item.)

Regarding dependent claim 22, all of the particulars of claims 1 and 13 have been addressed above.  Additionally, Gilbert as modified with Velasco and Baltus discloses:
wherein the one or more differences are received by the client application in a separate communication from the receipt of the second version of the content item (Gilbert at paragraph [0100] discloses displaying an out of sync indicator before an author selects which content items to synchronize therefore Examiner is interpreting the data indicating a content item is out of sync and synchronization data as being transmitted in separate communications.)

Regarding dependent claim 24, all of the particulars of claim 13 have been addressed above.  Additionally, Gilbert as modified with Velasco and Baltus discloses:
wherein the client application interface is part of a plug-in of a native content viewer for the content item (While Gilbert discloses a client interface, Gilbert does not disclose the interface as part of a plug in of a native content viewer.  However, Baltus at paragraph [0011] teaches in part, “The present invention can be implemented through, for example, add-ins to office applications such as a document renderer.”  Additionally, Baltus at paragraph [0043] teaches, “The representation is likely to be specific to the format of the document versions being compared.”  Examiner is of the position that the representation being in the same format as the versions being compared indicates the representation is in the “native” format.  Further, Baltus at paragraph [0045] – [0046] teaches a document renderer generating an output, the rendered version of the document, displaying said rendered version, and that the document rendering device in a preferred embodiment is a word processor program.  Examiner is of the position that if the version documents and representation are word documents and the word processor program on the document rendering device is Microsoft word this read on native content viewer (See Baltus at paragraph [0051]).

Claims 5-6, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Velasco in view of Baltus in further view of Edelstein et al. U.S. Pub. No. 2004/0172425 (hereinafter “Edelstein”).
Regarding dependent claim 5, all of the particulars of claim 1 are addressed above.  While Gilbert does disclose determining that the client device has one or more unsynchronized changes to the second version (Gilbert at paragraph [0037] discloses in part, “In another option, the author can simply implement a "diff" procedure whereby the system detects and synchronizes with respect to all of the differences between an author's locally stored version of specific course materials and the version stored on the server”)., Gilbert does not disclose:
determining that the client device has one or more unsynchronized changes to the second version, wherein the selectable interface element further requests for a merge of the first version and the one or more unsynchronized changes.However, Edelstein teaches, determining that the client device has one or more unsynchronized changes to the second version, wherein the selectable interface element further requests for a merge of the first version and the one or more unsynchronized changes (Edelstein at paragraph [0049] teaches requesting via a user interface to merge a versions of a content item.)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the synchronization of a content file via the presentation of difference data in a user interface as disclosed in Gilbert as modified with the requesting via a user interface the merging of the content file with the unsynchronized changes file taught in Edelstein to facilitate in the customization and flexibility of the synchronization system.

Regarding dependent claim 6, all of the particulars of claims 1 and 5 are addressed above.  Additionally, Gilbert does disclose:
retaining the second version and the one or more unsynchronized changes in memory (Gilbert at paragraph [0037] discloses in part, “In some implementations, the system stores successively edited versions of course materials and permits an author to "roll-back" to a previous version of a course material”).

Gilbert does not explicitly disclose, generating a new version of the content item by merging the first version and the one or more unsynchronized changes.
However, Edelstein teaches, generating a new version of the content item by merging the first version and the one or more unsynchronized changes (Edelstein at paragraph [0049] teaches merging first and second versions of a content item into a third version [i.e., new version of the content item]).

Additionally, Gilbert does not disclose:
presenting the new version of the content item including one or more tracked changes associated with at least one of the one or more differences or the one or more unsynchronized changes.
However, Edelstein teaches, presenting the new version of the content item including one or more tracked changes associated with at least one of the one or more differences or the one or more unsynchronized changes (Edelstein at paragraph [0049] teaches, “Also, second application 214 may highlight differences between first version 212 and second version 226 using color, sounds, graphics and the like to better enable user to make synchronization decisions.”)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the synchronization of a content file via the presentation of difference data in a user interface disclosed in Gilbert as modified with the merging of the versions into a new file, and presenting tracked changes between the version taught in Edelstein to provide a user with greater flexibility and customization ability when using the synchronization system.

Regarding dependent claim 14, all of the particulars of claim 13 are addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 15, all of the particulars of claims 13-14 are addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 6.

Regarding independent claim 17, claim 17 is rejected under the same rationale as claim 13.  Additionally, Gilbert does not disclose: 
determining, by the content management system, that a second client application on a second client device, the second application associated with the content management system, is authorized to receive the first version.
However, Edelstein teaches, determining, by the content management system, that a second client application on a second client device, the second application associated with the content management system, is authorized to receive the first version (Edelstein at paragraph [0049] teaches, user permissions).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the synchronization of a content file among a plurality of users disclosed in Gilbert with user permissions taught in Edelstein to provide greater flexibility, security and customization ability when using the synchronization system.

Regarding dependent claim 18, all of the particulars of claim 17 are addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 6.

Regarding dependent claim 19, all of the particulars of claim 17 are addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 11. 

Regarding dependent claim 20, all of the particulars of claims 17 and 19 have been addressed above.  Additionally, Gilbert discloses:
storing the one or more differences as stand-alone content items if the one or more differences are a major version change of the content item, the major version change of the content item including a categorization change of the content item (Gilbert at paragraph [0037] discloses in part, detecting differences between a locally stored content item and the server stored content item and storing successively edited versions of the content item.  Additionally, Gilbert at paragraph [0083] discloses maintaining a differentiated phantom object of a deleted object separate from the current and revised versions.  Examiner is of the position that being deleted represents a categorization change.)

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Velasco in view of Baltus in further view of Marshall U.S. Pub. No. 2008/0091742 (hereinafter “Marshall”).
Regarding dependent claim 7, all of the particulars of claim 1 are addressed above. While, Gilbert does disclose, determining one or more features from the one or more differences; determining one or more classifications for the one or more differences…determining a summary for the one or more differences based on the one or more classifications…Gilbert at paragraph [0087] discloses features of detected changes to a content item or a classification such as edited or rolled back, Gilbert does not disclose, determining one or more features from the one or more differences; determining one or more classifications for the one or more differences by applying one more machine learning algorithms to the one or more features; and determining a summary for the one or more differences based on the one or more classifications.  In other words, Gilbert does not disclose applying one more machine learning algorithms.
However, Marshall teaches, determining one or more features from the one or more differences; determining one or more classifications for the one or more differences by applying one more machine learning algorithms to the one or more features; and determining a summary for the one or more differences based on the one or more classifications.
Acquired dataset versions and attributes thus acquired are evaluated in processing block 120 to examine, identify, and categorize dataset differences. Thereafter, at processing block 160, the feature differences are sorted by edit types, then, at processing block 200, the differences are translated to the Business System 400 and receive application of business rules. The GeoResults Sync Algorithm then is completed by executing processing block 240, in which transactions of child versions 40 are submitted to the Business System 400 and posted with the parent version 30 in the enterprise geodatabase 22 of GIS 20.  (See Marshall at paragraph [0041]).

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the tracking of changes between versions of a document and edit type differences as disclosed in Gilbert with the use of algorithms in identifying differences in and synchronizing of data as taught in Marshall to facilitate in synchronizing data (See Marshall at paragraph [0006]).

Regarding dependent claim 9, all of the particulars of claims 1 and 7 are addressed above. Additionally, Gilbert discloses:
displaying the summary within the notification (Gilbert at paragraph [0087] discloses in part, “In some embodiments, the text messages include metadata describing the change. Such text messages can be provided in, e.g., a message pane 276 (FIG. 21).”)

Regarding dependent claim 10, all of the particulars of claims 1 and 7 are addressed above. Additionally, Gilbert discloses:
presenting the summary as a default comment for the first version (Gilbert at paragraph [0089] discloses a server automatically [i.e., by default] sending the text message described in paragraph [0087] to a user upon detection that a content item is out of sync.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Velasco in view of Baltus in view of Marshall in further view of Chu U.S. Patent No. 8,290,962 (hereinafter “Chu”).
Regarding dependent claim 8, all of the particulars of claims 1 and 7 are addressed above.  While Gilbert as modified does disclose tracking changes and edit types, Gilbert does not disclose:
determining an mxn matrix quantifying a respective number of edit types m within each segment of segmentation types n as one of the one or more features, the edit types m including insertions or deletions that do not span a minimum threshold for the insertions and the deletions, the segmentation types n including at least one of sentences, paragraphs, and numeric sections.
However, Chu in the Abstract discloses using matrices to compare documents.  Further, Chu at Column 4, Lines 7 – 22 teaches a comparison engine used to compare changes in similar documents.  Additionally, Chu at Figure 6, illustrates comparing lines [i.e., sentences] inserted and deleted from on file to another file and Chu at Figure 10 teaches a term count matrix.  Lastly, Chu at Column 6, Lines 22-36 teaches a pruning technique implementing thresholds and Chu at Column 7, Lines 45-54 teaches a similarity score threshold.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the tracking of changes between versions of a document and edit type differences disclosed in Gilbert as modified with the comparing of documents using matrices and thresholds taught in Chu to facilitate in comparing a large volume of documents effectively (See Chu at Column 1, Lines 30-40).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Velasco in view of Baltus in further view of Fuchs et al. U.S. Pub. No. 2008/0168151 (hereinafter “Fuchs”).
Regarding dependent claim 12, all of the particulars of claim 1 have been addressed above.  Claim 12 recites:
receiving a request for presentation of one or more second differences between the first version and a third version of the content item; determining the one or more second differences; and presenting the one or more second differences along with and differentiated from the one or more differences between the first version and the second version (While Gilbert deals with version synchronization between multiple clients through a server as Gilbert at Figure 5 Label 66 discloses “Server synchronizes any object(s) or groups of objects in the checked-out course or course portion onto the client.” and Gilbert at paragraph [0108] discloses presenting the changes to a user, Gilbert does not disclose synchronization of multiple versions (i.e., more than two) simultaneously.  Examiner is of the position that in computing and presenting the delta between two versions of a content item, it would have been obvious to one of ordinary skill in the art to repeat the process for additional versions of the content item.
However, in the alternative, if Applicant is not persuaded by the obviousness argument presented by the Examiner, Fuchs at paragraphs [0005] and [0095] – [0096] teaches synchronizing and presenting a group of document differences simultaneously.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the version synchronization and presentation of differences between two versions of a content item disclosed in Gilbert with the synchronization and presentation of differences between a group of documents taught in Fuchs to facilitate in efficient synchronization of the documents (See Fuchs at paragraph [0010]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Velasco in view of Baltus in view of Edelstein in further view of Feis et al. U.S. Pub. No. 2015/0095822 (hereinafter “Feis”).
Regarding dependent claim 16, all of the particulars of claims 13-15 are addressed above.  Gilbert does not disclose:
determine that the new content item includes at least one conflict that is not automatically resolvable; and present an interface including a plurality of options for resolving the at least one conflict.
However, Feis teaches, determine that the new content item includes at least one conflict that is not automatically resolvable; and present an interface including a plurality of options for resolving the at least one conflict.
The system will examine such contradictions using a set of predefined conflict checking rules. One such conflict checking rule may be that a conflict occurs when there is more than one dynamic (e.g., pppp, ppp, pp, p, mp, n, mf, f, ff, fff, ffff) associated with a given note. Indications of such conflict may be presented to users, as annotations, alerts, messages or the like. In some embodiments, users may be prompted to correct the conflict.  (See Feis at paragraph [0161]).

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the synchronization of content items disclosed in Gilbert as modified with the conflict resolution taught in Feis to provide further flexibility and customization ability when using the synchronization system.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Velasco in view of Baltus in further view of Kim et al. U.S. Pub. No. 2014/0351434 (hereinafter “Kim”).
Regarding dependent claim 23, all of the particulars of claim 1 have been addressed above.  Gilbert does not disclose:
wherein the notification is presented from a notification tray.
However, Kim at paragraph [0114] teaches in part, “When the server application 262 receives the communication service related event from the first electronic device 100, the server application 262 supports an input of data for processing the corresponding communication service related event and an input of the control event. Particularly, when a communication service related event notification message output on the tray icon is selected, the server application 262 may automatically activate a menu screen including items for processing the corresponding event or a document writer for processing the corresponding event to output the notification message.”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the version synchronization and presentation of synchronization notifications to authors disclosed in Gilbert with the presentation of event notifications in a tray icon as taught in Kim to facilitate in providing notifications efficiently. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

2016/0224548
Paragraph [0081] as it relates to using difference in various metadata metrics in making determinations of differences in document versions.
2016/0070717
As it relates to the major version change limitation recited in claim 20, and paragraph [0093] of the prior art reference teaching storing a new version of a file when there are major differences between the existing file and the previous version of the file.

U.S. Patent No. 9,075,777
Column 11, Lines 1-16 as it relates to share metadata corresponding to changes in web content in a document without sharing the entire document.
2009/0157811
Paragraph [0110] as it relates to comparing differences in content and metadata.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154